Citation Nr: 9935286	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-12 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the veteran's Department of Veterans Affairs 
disability compensation is subject to recoupment of the lump-
sum special separation benefit paid at separation from 
service.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from April 1977 to August 
1993.

This appeal originally arose from an August 1994 
determination that the veteran's Department of Veterans 
Affairs (VA) disability compensation benefits would be 
withheld until the full amount of his lump-sum special 
separation benefit, $59,169.82, was recovered.

On June 25, 1998, the Board of Veterans' Appeals (Board) 
issued a decision finding that the recoupment of the lump-sum 
payment of the special separation benefit by the withholding 
of payments of disability compensation benefits was proper.  
The veteran appealed the Board's 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order dated February 12, 1999, the Court vacated the Board's 
decision and remanded the matter to the Board for compliance 
with the instructions in the appellee's motion for remand and 
to stay further proceedings.  Copies of the Court's order and 
the appellee's motion for remand and to stay further 
proceedings are included in the veteran's claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The veteran was approved for a special separation benefit 
of $59,169.82.  On separation from active duty in August 
1993, he received a lump-sum payment of $47,898.07; the 
remaining amount of $11,271.75 was withheld for Federal 
income taxes.

3.  Service connection for cervical strain and degenerative 
joint disease, lumbar spine, was established, effective 
following his separation from service.  A combined 20 percent 
disability evaluation has been assigned.
4.  Payment of the monetary disability compensation benefit, 
minus federal taxes, has been withheld, pending recoupment of 
the special separation benefit.


CONCLUSION OF LAW

The recoupment of $47,898.07, the portion of the lump-sum 
payment of the special separation benefit actually paid to 
the veteran, by the withholding of payments of disability 
compensation benefits, is proper.  10 U.S.C.A. § 1174(h)(2) 
(West 1991 and Supp. 1998); 38 U.S.C.A. §§ 5107(a), 7104(c) 
(West 1991); 38 C.F.R. § 3.700(a)(5) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for consideration is whether the veteran's VA 
disability compensation is subject to recoupment of the lump-
sum special separation benefit paid at separation from 
service.  The Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The relevant facts in this case are not in dispute.  The 
veteran was approved for a special separation benefit and, on 
separation from active duty in August 1993, a lump-sum 
payment of $59,169.82 was made; $47,898.07 was paid to the 
veteran and the remaining amount, $11,271.75, was withheld 
for Federal income taxes. He thereafter initiated a claim for 
service connection for several disabilities.

By rating decision in July 1994, service connection was 
granted for several disabilities, including for cervical 
strain and degenerative joint disease, lumbar spine, 
effective August 14, 1993, the day following the veteran's 
final separation from active service.  A 10 percent 
disability evaluation was assigned for the cervical strain 
and a 10 percent disability evaluation was assigned for the 
degenerative joint disease, lumbar spine.  In August 1994 the 
veteran was advised that his VA disability compensation 
benefits would be withheld until the full amount of 
separation pay, $59,169.82, was recovered.

While the veteran has asserted that he left the service 
voluntarily based on perceived misinformation provided by the 
authorities, this has no bearing in determining whether the 
special separation benefit must be recouped.  The provisions 
of 10 U.S.C.A. § 1174, which are for application, 
specifically provided that the VA shall deduct from 
"disability compensation an amount equal to the total amount 
of separation pay, severance pay and readjustment pay 
received."  (emphasis added).  An exception does preclude 
recoupment for "readjustment pay received because of an 
early discharge or release from a period of active duty if 
the disability which is the basis for that disability 
compensation was incurred or aggravated during a later period 
of active duty[.]"  However, that exception is not for 
application in this veteran's case.

The recoupment of the veteran's special separation benefit 
from his VA disability compensation is prescribed by 
Congress, and implemented by the VA in 38 C.F.R. 
§ 3.700(a)(5).  This regulation states that "[a] veteran who 
has received separation pay may receive disability 
compensation for disability incurred in or aggravated by 
service prior to the date of receipt of separation pay 
subject to recoupment of the total amount received as 
separation pay."(emphasis added).

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c).  An opinion of the 
VA General Counsel, VAOPGCPREC 14-92 (O.G.C. Prec. 14-92), 
was issued on June 22, 1992.  O.G.C. Prec 14-92 concluded 
that, "(i)n accordance with the provisions of 10 U.S.C. 
1174a and 38 C.F.R. 3.700, VA disability compensation should 
be offset to recoup the amount of special separation benefits 
received by a former member of the armed forces."  See 
Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).

The veteran has argued that, if the readjustment pay is 
recouped, only the $47,898.07 he actually received should be 
recouped.  While another opinion of the VA General Counsel, 
VAOPGCPREC 67-91, (O.G.C. Prec. 67-91), held that "[a] 
veteran who receives military disability severance pay under 
10 U.S.C. § 1212(c) cannot receive VA disability compensation 
until VA has recouped an amount equal to the 'gross amount' 
of the disability severance pay[,]" during the pendency of 
the veteran's appeal, 10 U.S.C.A. § 1174(h)(2) was amended.

Previous to June 9, 1998, the entire amount received under 
the Department of Defense special separation benefits 
program, including the portion withheld for Federal income 
tax purposes, had to be recouped.  However, pursuant to 
Public Law 104-201, section 653, 10 U.S.C.A. § 1174(h)(2) was 
amended by inserting after the word received ", less the 
amount of Federal income tax withheld from such pay (such 
withholding being at the flat withholding rate for Federal 
income tax withholding, as in effect pursuant to regulations 
prescribed under chapter 24 of the Internal Revenue Code of 
1986)."

Public Law 105-178, which became effective on June 9, 1998, 
extended this revision of 10 U.S.C.A. § 1174(h)(2) to the 
offset rule for Department of Defense special separation 
benefits program, stating that "[t]he amendment made by 
section 653 of the National Defense Authorization Act for 
Fiscal Year 1997 (Public Law 104-201; 110 Stat. 2583) to 
subsection (h)(2) of section 1174 of title 10, United States 
Code (U.S.C.) shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."

As the law was revised during the pendency of the veteran's 
appeal and the payment to the veteran was made in 1993, 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the version of the law more favorable to the veteran 
is for application.  The Board finds that the law as recently 
revised is more favorable in the veteran's case.  Under 
current law, the recoupment of the $47,898.07 special 
separation benefit payment by the withholding of payments of 
disability compensation benefits is required.  10 U.S.C.A. 
§ 1174(h)(2); 38 U.S.C.A. §§ 5107(a), 7104(c); 38 C.F.R. 
§ 3.700(a)(5).  However, with respect to the $11,271.75 
withheld for Federal income taxes, based upon the recent 
change in the law, this amount is not subject to recoupment.


ORDER

The veteran's VA disability compensation is subject to 
recoupment of the monetary amount of $47,898.07 in special 
separation benefit paid at separation from service.  To this 
extent the veteran's appeal is denied.

The veteran's VA disability compensation is not subject to 
recoupment of the monetary amount of $11,271.75 withheld for 
Federal income taxes from the veteran's lump-sum payment in 
special separation benefit paid at separation from service.  
To this extent the veteran's appeal is allowed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

